DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-13 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in Korea on 12/26/2017. It is noted that applicant has filed a certified copy of the application, KR10-2017-0179817, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/04/2019, 12/23/2020, and 03/05/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Specification
The disclosure is objected to because of the following informalities:
On page 3, line 13, “complicate” should read “complicated”
On page 12, line 6, “Fig. 1” should read “Fig. 2”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3, “a top end and a second and electrode terminal” should read “a top end and a second electrode terminal”
  Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noya et al. (EP 2 787 556 A1) hereinafter Noya.

Regarding claim 1, Noya discloses a cylindrical battery cell assembly (Fig. 3; element 100), comprising: 


    PNG
    media_image1.png
    404
    562
    media_image1.png
    Greyscale
a plurality of cylindrical battery cells (Fig. 4; elements 14), each cylindrical battery cell (14) having a first electrode terminal (Fig. 5; element 14a) formed at a top end (Fig. 5; element 14) and a second electrode terminal (“negative electrode terminals”; [0033]) formed at a bottom end ([0033]) thereof and arranged to stand up so that the electrode terminal having a same polarity face in a same direction ([0033]; Fig. 5; elements 14a); 

a cell holder (Fig. 4; elements 13 and 15) configured to confine the plurality of cylindrical battery cells (14) as a bundle unit (Fig. 5; elements 14 and 15); 

a first electrode connection member (Fig. 4; element 13) located at an upper portion (Fig. 4) of the cell holder (13 and 15) to electrically connect ([0033]) the first electrode terminals (14A); and 

a second electrode connection member (Fig. 4; element 11b and 16) configured to electrically connect the second electrode terminals ([0033]), 


 a second connection portion (Fig. 4; element 16) located at a lower portion (Fig. 4) of the cell holder (13 and 15) and disposed to contact ([0033]; Fig. 5) the second electrode terminals ([0033]); and 


    PNG
    media_image2.png
    414
    498
    media_image2.png
    Greyscale
a rod-shaped second terminal portion (Fig. 4; element 11b) extending vertically (Fig. 4) from the second connection portion (16) through an empty space (annotated Fig. 4; element E) formed inside the cell holder (13 and 15) so that a first end (annotated Fig. 4; element F) of the rod-shaped second terminal portion (11b) is disposed above (Fig. 3; element 11b) the cell holder (13 and 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noya et al. (EP 2 787 556 A1) hereinafter Noya, in view of Ijaz et al (US 2009/0297892 A1) hereinafter, Ijaz.


    PNG
    media_image3.png
    325
    555
    media_image3.png
    Greyscale
Regarding claim 2, Noya discloses wherein the cell holder (13 and 15) includes unit cell body covers (annotated Fig. 4; element U), each unit cell cover having a cylindrical shape (annotated Fig. 4; element U) so that the plurality of cylindrical battery cells (14) are inserted therein, respectively (Fig. 5; elements 14 and 15).

Noya fails to disclose wherein each of the unit cell body covers are arranged in a triangular shape so that circumferential surfaces of neighboring unit cell body covers are attached to each other.

Ijaz discloses unit cell covers (“cell case 312”; [0062]; Fig. 3a; element 312; [0088-0089]; Fig. 16c; element 1010; Fig. 16b; element 1008), 

each unit cell cover (312; 1008;1010) having a cylindrical shape (Fig. 3a; Fig. 16b; Fig. 16c) so that the plurality of cylindrical battery cells (“battery cells 310”; [0062]; Fig. 3a; element 310) are inserted therein ([0062]; [0088-0089]), respectively ([0062]; [0088-0089]). 

    PNG
    media_image4.png
    393
    705
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    277
    656
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    631
    711
    media_image6.png
    Greyscale
In addition, Ijaz discloses wherein the unit cell body covers (312; 1008; 1010) are attached (“interlocking”; [0088]) to each other (Fig. 3a; elements 312; [0088-0089]; Fig. 16a and 16c).

Further, Ijaz discloses that these cell covers (312; 1010; 1008) and their respective cells (310) are arranged in “a nested manner such that the centers of adjacent cells (e.g., centers 208a, 208b. 208c) form equilateral triangles (e.g., triangle 210). In this way, the spaces 206 between the battery cells are minimized. Using this nested configuration, about 85%, for example, of the space within a module is occupied by battery cells” ([0059]). Thus, the “cell packaging density” ([0006]) is increased ([0006]).

    PNG
    media_image7.png
    303
    398
    media_image7.png
    Greyscale

Ijaz and Noya are analogous art from the same field of endeavor namely the fabrication of cylindrical battery cell assemblies comprising body cell covers. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Noya by employing the body cell covers, battery cells and triangular cell configuration taught by Ijaz in place of the body cell covers taught by Noya. Doing so would reasonably be expected to minimize the spaces between battery cells and increase the cell packaging density of a battery module as recognized by Ijaz. 

	Regarding claim 3, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses wherein the unit cell body covers (Ijaz 312; 1008; 1010) are provided so that at least three unit cell body covers (annotated Fig. 16a; element T) are integrated (Ijaz [0088-0089]), and the empty space (Ijaz annotated 16a; element E corresponds to Noya annotated Fig. 4; element E) is a region surrounded by the at least three unit cell body covers (T) that are in contact with each other (Ijaz annotated Fig. 16a). 


    PNG
    media_image2.png
    414
    498
    media_image2.png
    Greyscale


    PNG
    media_image8.png
    537
    558
    media_image8.png
    Greyscale



	Regarding claim 4, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya discloses wherein the cell holder (Ijaz 312, 1008, 1010 and Noya 15) further includes a cell top cover (Fig. 4 and 5; element 13) having first electrode holes (Fig. 5; element 13a) for exposing only the first electrode terminals (Fig. 5; element 14a) of the plurality of cylindrical battery cells (14) to the outside (Fig. 5; element 18) and provided to be mountable to (Fig. 5; elements 13 and 15) top ends of the unit cell body covers (Ijaz 312, 1008, 1010 in place of Noya 15).

    PNG
    media_image9.png
    744
    1026
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    561
    636
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    556
    685
    media_image11.png
    Greyscale
 Regarding claim 5, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses wherein the unit cell body covers (Ijaz element 312) are shorter than the plurality of cylindrical battery cells (Ijaz 310; “terminals 632”; [0072]; Fig. 6; elements 310 and 632) so that the plurality of cylindrical battery cells (Ijaz 310, 632) are exposed below (Ijaz Fig. 6; Fig. 18) the unit cell body covers (Ijaz 312).

Regarding claim 6, modified Noya discloses wherein the cell top cover (13) further has a second terminal hole (Noya annotated Fig. 4; element E) through which the first end (F) of the rod-shaped second terminal portion (11b) passes (Noya Fig. 4).

    PNG
    media_image12.png
    209
    610
    media_image12.png
    Greyscale




    PNG
    media_image9.png
    744
    1026
    media_image9.png
    Greyscale
Regarding claim 8, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses wherein the first electrode connection member (13) includes: first connection portions (Noya Fig. 5; element 17) having a size corresponding (Noya Fig. 5; element 17) to the first electrode holes (13a) and respectively fitted 

a conductor pattern (Noya Fig. 4 and 5; element 13) configured to electrically connect the first connection portions (17); and 

a first terminal portion (11a) protruding on the conductor pattern (13) to a same height (Fig. 3; elements 11a and 11b) as the rod-shaped second terminal portion (11b).

    PNG
    media_image13.png
    475
    559
    media_image13.png
    Greyscale

	Regarding claim 9, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses a battery module (Noya annotated Fig. 6; element B), comprising a plurality of cylindrical battery cell assemblies (Noya Fig. 3, 6, 5; element 100) as set forth above in claim 8.

    PNG
    media_image14.png
    500
    889
    media_image14.png
    Greyscale

	Regarding claim 10, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses wherein the first electrode connection member (13) of each cylindrical battery cell assemblies (100) has a first terminal portion (11a) protruding to a same height (Noya Fig. 3; elements 11a and 11b) as the rod-shaped second terminal portion (11b), and 

wherein the cylindrical battery cell assemblies (100) are arranged in a triangular form (Ijaz annotated Fig. 2; element TR) when being viewed from above (Ijaz Fig. 2) and closely arranged successively (Noya Fig. 6; elements 100; Ijaz annotated Fig. 2) so that neighboring cylindrical battery cell assemblies (Noya 100; Ijaz annotated Fig. 2; element 202) are in a reversed form (Ijaz annotated Fig. 2; element R).

    PNG
    media_image15.png
    398
    755
    media_image15.png
    Greyscale


Regarding claim 11, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses an insulation plate (Noya annotated Fig. 4; element 10a) having insert holes (Noya annotated Fig. 4; element 12) formed at predetermined positions (Noya Fig. 4) so that the first terminal portions (11a) and the rod-shaped second terminal portions (11b) are inserted therein (Noya Fig. 3; elements 11a and 11b), 

the insulation plate (10a) being configured to cover an upper portion (Noya Fig. 3) of the cylindrical cell assemblies (100); and bus bars (Noya [0024]; “connected in series”; [0043]) configured to selectively connect (Noya [0024]; [0043]) the first terminal portions (11a) and the rod-shaped second terminal portions (11b).

    PNG
    media_image16.png
    312
    554
    media_image16.png
    Greyscale



Regarding claim 12, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses that “batteries forming battery modules are heated in charging and discharging. In order to keep a battery pack at a proper temperature, the battery pack needs to be cooled” (Noya [0004]). 

However, Noya does not disclose a heatsink located at a lower portion of the cylindrical battery cell assemblies to absorb heat of the plurality of cylindrical battery cells; and a heat dissipation pad interposed between the cylindrical battery cell assemblies and the heatsink, wherein the heat dissipation pad has an engagement portion provided at an upper surface thereof to be engaged with a bottom portion of the cylindrical battery cell assembly.

Ijaz discloses a heatsink (“base 250”; [0068]; Fig. 4a-4d; element 250, 254, 258) located at a lower portion (Fig. 3a; element 314) of cylindrical battery cell assemblies (Fig. 3a; elements 310 and 312) to absorb heat (“to extract heat”; [0020]) of the plurality of cylindrical battery cells ([0020]; 310); and 

    PNG
    media_image17.png
    613
    685
    media_image17.png
    Greyscale

a heat dissipation pad (“a molded plastic cover 264 “; “thermal transfer plates 272”; [0068]; Fig. 4a-4d; element 272, 264, 268) interposed between the cylindrical battery cell assemblies (310 and 312) and the heatsink (250, 254, 258), wherein the heat dissipation pad (272, 264, 268) has an engagement portion (Fig. 4a-4d; element 264, 268) provided at an upper surface thereof (Fig. 4a) to be engaged (Fig. 3c and Fig. 18) with a bottom portion (Fig. 3a and 17) of the cylindrical battery cell assembly (310, 312).






    PNG
    media_image10.png
    561
    636
    media_image10.png
    Greyscale

Ijaz and Noya are analogous art from the same field of endeavor namely the fabrication of cylindrical battery cell assemblies comprising body cell covers. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Noya by employing the heat sink and heat dissipation pads taught by Ijaz in the battery module taught by Noya. Doing so, would reasonably be expected to address the need to keep a battery pack at a proper temperature as taught by Noya, by extracting heat from battery cells as recognized by Ijaz. 

Regarding claim 13, modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses a battery pack (Fig. 6; element 200), comprising at least one battery module (annotated Fig. 6; elements B) defined in claim 9.



    PNG
    media_image14.png
    500
    889
    media_image14.png
    Greyscale



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Noya et al. (EP 2 787 556 A1) hereinafter Noya, in view of Ijaz et al (US 2009/0297892 A1) hereinafter, Ijaz and further in view of Coman, Paul T., et al. "Numerical analysis of heat propagation in a battery pack using a novel technology for triggering thermal runaway." Applied Energy 203 (2017): 189-200, hereinafter Coman.

Modified Noya discloses all claim limitations of the present invention as set forth above. Modified Noya further discloses that “cell case 312 can be made of plastic (e.g., polypropylene, thermally conductive polytetrafluoroethylene (PTFE)) or any suitable material” ([0061]). However, modified Noya does not disclose wherein the cell holder (Ijaz 312) is made of mica or synthetic mica.

	Coman discloses that the aim of the disclosure is “to investigate the importance of wrapping cylindrical battery cells (18650 type) in a thermally and electrically insulating mica sleeve” (pg. 189, para 1). Coman further discloses cylindrical cells in a triangular configuration (Fig. 3) wherein “each cell is surrounded by a thin mica paper sleeve…which insulates the cell electrically and thermally and has a high-temperature tolerance. An electrically insulating layer, such as mica paper layer, is mandatory for this kind of design as it protects the cells from short-circuiting” (pg. 192, para 2). 


    PNG
    media_image18.png
    714
    1024
    media_image18.png
    Greyscale




	Coman and Ijaz and Noya are analogous art from the same art of endeavor, namely the fabrication of cylindrical battery cell packs. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Noya by employing the mica paper sleeves taught by Coman on top of the battery cell covers taught by Ijaz and employed in modified Noya above. Doing so would reasonably be expected to produce a safer battery assembly, by preventing short circuiting, providing adequate electrical insulation, and preventing large temperature rises in the battery cells as recognized by Coman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727